O’SCANNLAIN, Circuit Judge,
concurring in part and dissenting in part:
I concur in the court’s affirmance of Matthews’s conviction, but I must respectfully dissent from its disposition of the sentencing issue in this case. Even assuming that the district court erred in applying the Armed Career Criminal (“ACC”) enhancement of 18 U.S.C. § 924(e),1 I cannot concur in the drastic step of remanding for resentencing on the record as it now stands, i.e., closing the *1087record. There is simply no reason in this case for deviating from our “general practice” of allowing the district court to conduct further appropriate proceedings on remand for purposes of resentencing. United States v. Washington, 172 F.3d 1116, 1118 (9th Cir.1999); see also United States v. Parrilla, 114 F.3d 124, 128 (9th Cir.1997) (“On remand, the district court should conduct further proceedings as may be necessary to enable it to make appropriate findings to resolve the factual dispute .... ”); United States v. Hedberg, 902 F.2d 1427, 1429 (9th Cir.1990) (remanding for de novo sentencing proceedings).
The Eighth Circuit opinion cited by the majority, United States v. Hudson, 129 F.3d 994 (8th Cir.1997), is rather cryptic and not very helpful in justifying this highly unusual step. The Hudson court supported its closing of the record by claiming that “we have clearly stated the governing principles as to when and how disputed sentencing facts must be proved.” Id. at 995. The majority in this case, having oversimplified matters greatly, may regard the principles governing application of the ACC enhancement as “clearly stated” by prior case law, but more careful examination of the issue discloses that these principles are quite complex, have spawned a great deal of litigation in the lower courts and are far from “clearly stated.” Accordingly, I see no reason to punish the government by prohibiting it from developing a more complete record on remand to establish the applicability of the ACC enhancement with even greater certainty.
The ACC enhancement was enacted in order to provide mandatory minimum sentences for armed career criminals. See Sweeten, 933 F.2d at 770. The U.S. Sentencing Guidelines were established in large part to reduce unwarranted sentencing disparities. See United States v. Ban-uelos-Rodriguez, 215 F.3d 969, 976 (9th Cir.2000) (en banc). In allowing Matthews to escape imposition of the ACC enhancement simply because of the fortuity (from Matthews’s perspective) that his probation officer prepared a less-than-complete PSR, the majority flouts congressional intent with respect to both the ACC enhancement and the Sentencing Guidelines. ,
The process of criminal sentencing is not a game played by the government and criminal defendants, in which the government should be penalized for unskillful play. The goal of sentencing is to determine the most appropriate sentence in light of the characteristics of the crime and the defendant. If Matthews is an “armed career criminal” under the ACC statute (and the record makes clear that he is), then he should be sentenced as one. Because I cannot agree to bestowing a sentencing windfall upon a defendant with a long and extensive history of committing violent crimes, especially when equally culpable but less fortunate defendants have been subjected to the enhancement, I must respectfully dissent.

. Even assuming that the district court erred in applying the enhancement, the majority’s analysis of this issue is overbroad and inconsistent with our prior precedents.
In emphasizing the need for the district court to review the statute of conviction, the majority opinion implies that Taylor requires a strict categorical approach when evaluating whether a burglary conviction is a qualifying conviction. See Taylor v. United States, 495 U.S. 575, 602, 110 S.Ct. 2143, 109 L.Ed.2d 607 (1990) (describing as ''categorical” an approach that "requires the trial court to look only to the fact of conviction and the statutory definition of the prior offense”). This implication is precluded by our past recognition that under Taylor’s “refinement of the categorical approach” or "modified categorical approach,” a sentencing court may look beyond the statute and fact of conviction in appropriate cases. See United States v. Parker, 5 F.3d 1322, 1326 (9th Cir.1993).
Indeed, our cases provide district courts with significant latitude to look beyond the mere fact of conviction and statute of conviction when evaluating the § 924(e) qualifying status of prior burglary convictions (the only types of convictions at issue in this case). See United States v. Bonat, 106 F.3d 1472, 1476-77 (9th Cir.1997); United States v. Alvarez, 972 F.2d 1000, 1005-07 (9th Cir.1992); United States v. O’Neal, 937 F.2d 1369, 1373-74 *1087(9th Cir.1990); United States v. Sweeten, 933 F.2d 765, 768-72 (1991).